Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-9, 16 and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 5 and 20, there is no antecedent basis for "the groove wall surface" (claim 1 line 28); it is unclear if "a groove wall" in claim 1 line 21 and "a groove wall" in claim 5 line 3 are describing the same groove wall or different groove walls; and it is unclear if "a groove wall" in claim 1 line 21 and "a groove wall" in claim 20 line 15 are describing the same groove wall or different groove walls.  The following changes are suggested: (1) in claim 1 line 21, change "a groove wall on a second side" to --a groove wall surface on a second side--, (2) in claim 5 line 3 change "a groove wall" to
--the groove wall surface on the second side-- and (3) in claim 20 line 15, change "a groove wall" to --the groove wall surface on the second side--
	In claim 16 line 11, it is unclear if another air-guiding groove is being claimed.  In claim 16 line 11, it is suggested to change "an air-guiding groove" to --the air-guiding groove--. 
	In claim 19 line 11, it is unclear if another air-guiding groove is being claimed.  In claim 19 line 11, it is suggested to change "an air-guiding groove" to --the air-guiding groove--.
	Claim 19 is indefinite because it does not end in a period.  In claim 19 line 12 (last line), after "in a radial direction", it is suggested to insert --.--.
	In claim 20 line 11, it is unclear if another air-guiding groove is being claimed.  In claim 20 line 11, it is suggested to change "an air-guiding groove" to --the air-guiding groove--.
4)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5)	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 (dependent on claim 1) fails to further limit claim 1 because the subject matter described in claim 3 is required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 806
8)	Claims 1, 3-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 806 (JP 02-241806).
	Japan 806 discloses a tire having a tread comprising blocks wherein a both end closed sipe S is provided in a block [FIGURE 1].  The sipe S comprises a narrow portion S1 and a wide portion S2 at each end of the sipe S [FIGURES 1, 2A, 2B].  As can be seen from FIGURES 2A and 2B, the wide portion S2 comprises flat wall surfaces which are parallel to wall surfaces of the narrow portion S1.  An annotated portion of Japan 806's FIGURE 1 is provided below:

    PNG
    media_image1.png
    333
    570
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner to facilitate discussion of Japan 806.  In the MARKED UP FIGURE, "N" is an "air intake groove", "X1" is an "air introduction groove", "Y1" is an "air guiding groove", "X2" is another "air introduction groove" and "Y2" is "another air guiding groove".  The tire has improved braking and traction on snow and ice [machine translation].  	As to claim 1, the claimed tire is anticipated by Japan 806.  The description of introducing air / guiding air in claim 1 fails to require structure not disclosed by Japan 806.  In other words, Japan 806's sipe is inherently capable of introducing air / guiding air since Japan 806's sipe is a narrow groove having a narrow portion and wide portions.  Since the "air guiding groove" Y1 extends from the tread surface to the sipe bottom, an outer end of the "air guiding groove" Y1 is arranged above the half groove depth of the sipe and an inner end of the "air guiding groove" Y1 is located below the half groove depth of the sipe.   Since the "air introduction groove" X1 extends to the bottom of the sipe, the "air introduction groove" X1 intersects the "air intake groove" N at positions along the depth of the "air intake groove N" and, consequently, the outer end of the "air guiding groove" Y1 is arranged above "a position" where the "air introduction groove" X1 and the "air intake groove" N intersect.    
	As to claim 3, air introduction groove X1 communicates with air intake groove N [FIGURES 1, 2A, 2B].
	As to claim 4, air guiding groove Y1 and air intake groove N have the same depth.
	As to claim 5, the claimed recess reads on the air guiding groove Y1.
	As to claims 6 and 7, one set reads on X1, Y1 and the other set reads on X2, Y2.
	As to claim 21, the air guiding groove Y1 is opposed to the entire groove width of the air introduction groove X1.
Europe 656
9)	Claims 1-9, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Europe 656 (EP 2,311,656).
 Europe 656 discloses a tire having a tread comprising blocks separated by circumferential grooves 6, 7, 8, 9 and lateral grooves 21, 22, 23, 24 and 25.  A block on one side of a lateral groove (e.g. 24 or 25) is provided with "first short grooves" wherein each "first short groove" comprises a recess 17 and a recess 19.  A block on the other side of the lateral groove comprises "second short grooves" wherein each "second short groove" comprises a recess 18 and a recess 20.  The first short grooves may be aligned with the second short grooves such that each first short groove is opposed to an entire groove width of the second short groove [note shoulder blocks in FIGURE 1].  The first short grooves and the second short grooves may overlap in the axial direction such that each first groove is partially opposite the second short groove [FIGURE 9].  As can be seen from FIGURES 1 and either FIGURE 5 or FIGURE 6, the short groove comprises a flat groove surface having height F which is parallel to each groove wall surface of the lateral groove.   Europe 656 discloses that depth M of the short groove is 0.5 to depth T of the lateral groove [machine translation].  The tire has good wet grip characteristics and reduced noise generation [machine translation].    .  
	As to claim 1, the claimed tire is anticipated by Europe 656.  The claimed air intake groove reads on the lateral groove.  One of ordinary skill in the art would readily understand that the width of the lateral groove is less than the depth of the lateral groove.  IN ANY EVENT:  It would have been obvious to one of ordinary skill in the art to provide Europe 656's tire such that the width of each lateral groove is less than the depth of the lateral groove since official notice is taken that it is well known / conventional per se in the tire art to provide a tread comprising blocks separated by circumferential grooves and lateral grooves such that the width of each lateral groove is less than the depth of the lateral groove in order to improve wet performance.  The claimed air introduction groove reads on one of the first short grooves 17, 19 spaced axially outer from a center of the lateral groove wherein the first short groove 17, 19 comprises a recess 17 and recess 19.  The claimed air guiding groove reads on a second short groove 18, 20 opposed to the one first short groove 17, 19 wherein the second short groove comprises a recess 18 and recess 20.  It is noted that Europe 656 teaches that the depth M of each short groove may be equal to depth T of the lateral groove [machine translation].  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide Europe 656's tire each that each first groove and each second groove has a depth M equal to the depth T of the lateral groove since Europe 656 discloses depth M equals 0.5 mm to depth T [machine translation].  The description of introducing air / guiding air in claim 1 fails to require structure not disclosed by Europe 656.  In other words, Europe 656's first short groove is inherently capable of introducing air and Europe 656's second short groove is inherently capable of guiding air.  Since the second short groove ("air guiding groove") extends from the tread surface to the bottom of the lateral groove ("air intake groove") [depth M = depth T], an outer end of the second short groove ("air guiding groove") is arranged above the half groove depth of the lateral groove ("air intake groove") and an inner end of the second short groove ("air guiding groove") is located below the half groove depth of the lateral groove ("air intake groove").  Since the first short groove ("air introduction groove") extends to the bottom of the lateral groove [depth M = depth T], the first short groove ("air introduction groove") intersects the lateral groove ("air intake groove") at positions along the depth of the lateral groove ("air intake groove") and, consequently, the outer end of the second short groove ("air guiding groove") is arranged above "a position" where the first short groove ("air introduction groove") and the lateral groove ("air intake groove") intersect.  
	As to claim 2, Europe 656 teaches providing a short groove such that the depth of the short groove becomes deeper toward the lateral groove [FIGURE 6]..   
	As to claim 3, first short groove 16, 17 (air introduction groove) communicates with the lateral groove (air intake groove) [FIGURES 1, 9].
	As to claim 4, second short groove 18, 20 and the lateral groove have the same depth; it being noted again that Europe 656 teaches depth M = depth T.
	As to claim 5, the claimed recess reads on the second short groove 18, 20 (air guiding groove).
	As to claims 6 and 7, one set reads on a first short groove and a second short groove on the left side of the lateral groove and the other set reads on a first short groove and a second short groove on the right side of the lateral groove.
	As to claims 8 and 9, see FIGURE 8.  IN ANY EVENT:  It would have been obvious to one of ordinary skill in the art to provide Europe 656's tire such that aperture ratio B / A is less than 50% in view of Europe 656's teaching to vary the length and, consequently the area, of the short grooves as shown in FIGURE 8.  
	As to claim 16, note comments for claims 2 and 3 and FIGURE 1 or FIGURE 9.
	As to claim 19, note comments for claims 2, 3 and 4 and FIGURE 1 or
FIGURE 9.
	As to claim 20, note comments for claims 2, 3 and 5 and FIGURE 1 or
FIGURE 9.
	As to claim 21, note short grooves in shoulder blocks in FIGURE 1.
Remarks
10)	Applicant’s arguments with respect to claims 1-9, 16 and 19-21 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 2, 2022